                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
PLUTARCO SANTOS,                                             DOC #:
                                                             DATE FILED: 12/5/2019
                              Plaintiff,

               -against-
                                                                   18 Civ. 5215 (AT)
ROSA LOPEZ,
                                                                        ORDER
                        Defendant.
ANALISA TORRES, District Judge:

         On November 13, 2019, the Court ordered the parties to file their joint status report in
advance of the case management conference by December 4, 2019. ECF No. 61. This
submission is now overdue. Accordingly, it is hereby ORDERED that the parties shall submit
their letter by December 9, 2019.

       The Clerk of Court is directed to mail a copy of this order to the Defendant.

       SO ORDERED.

Dated: December 5, 2019
       New York, New York
